Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE



Allowable Subject Matter

1.  	The following is an Examiner’s statement of reasons for allowance: 

 	The prior arts of record teaches the technique of a communication sessions that can occur between client devices and servers that may involve unidirectional and/or bidirectional exchanges of information over one or more types of networks depending on the mode of communication, however, prior arts of record do not teach a server, receiving a second message from a programmable logic device of a network, in unidirectional mode, and then communicating via programmable logic device,  in a bi-directional mode, with the PTP switch of the network,  for performing first time synchronization process with PTP switch , whereas this synchronization with PTP switch is done according to the second synchronization message that server receives in unidirectional mode from programmable logic device, which in combination with other claim amendments, makes independent claims, 1 and 16 allowable.  Dependent claims 2-6, 8, and 10-15 are also allowed for their dependence on independent claim 1.

Information Disclosure Statement PTO-1449

2. 	The Information Disclosure Statement submitted by applicant on 05/26/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 







Conclusion
3. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270- 7830. The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on Supervisory Patent Examiner (571) 272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MAJID ESMAEILIAN/ 
Examiner, Art Unit 2477

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477